[DO NOT PUBLISH]




                  IN THE UNITED STATES COURT OF APPEALS
                                                                FILED
                            FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                              ________________________   ELEVENTH CIRCUIT
                                                             MAY 13, 2008
                                                          THOMAS K. KAHN
                                    No. 06-13165
                                                               CLERK
                              ________________________

                           D. C. Docket No. 05-20315-CR-AJ

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                           versus

DEAN DRUMMOND,
a.k.a. Rayon Antonio Smith,
a.k.a. Blacks,

                                                               Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (May 13, 2008)

Before WILSON, COX and BOWMAN,* Circuit Judges.


       *
          Honorable Pasco M. Bowman II, United States Circuit Judge for the Eighth Circuit,
sitting by designation.
PER CURIAM:

      Dean Drummond appeals his convictions for (1) conspiracy to import 5

kilograms or more of a mixture containing cocaine and 100 kilograms or more of a

mixture containing marijuana, in violation of 21 U.S.C. § 963; (2) conspiracy to

possess with intent to distribute cocaine and marijuana, in violation of 21 U.S.C. §

846; and (3) possession with intent to distribute marijuana, in violation of 21

U.S.C. § 841(a)(1). He argues that the district court erred by (1) admitting

translated transcripts of conversations that did not contain a verbatim text of the

conversations; (2) permitting a case agent to testify about coded words in the

conspirators’ recorded conversations; (3) finding that recordings of phone

conversations obtained by wiretaps should not be suppressed; (4) denying his

amended motion to suppress the wiretap evidence without conducting an

evidentiary hearing; and (5) not granting a new trial despite a sleeping juror.

      After a careful consideration of the briefs, review of the record on appeal,

and having heard oral argument in the matter, we conclude that Drummond’s

arguments have no merit. Accordingly, we affirm the convictions.

AFFIRMED.




                                           2